 



Exhibit 10.30

PROMISSORY NOTE
(Line of Credit)

March 7, 2005

Borrower: Oceanic Exploration Company

Lender: NWO Resources, Inc.

Amount: $2,000,000.00

     For value received, Borrower promises to pay to the order of Lender at
Denver, Colorado, the sum of two million dollars ($2,000,000.00) or such other
principal balance as may be outstanding hereunder in lawful money of the United
States with interest thereon at a rate, computed on the basis of a three hundred
sixty (360) day year, of two (2)% over the prime lending rate of U.S. Bank per
annum. Interest shall be fixed and set on each draw as of the date of such draw.

     Interest shall accrue from the date of disbursement of the principal amount
or portion thereof until paid, both before and after judgment, in accordance
with the terms set forth herein.

     All principal and interest shall be paid upon the earlier of the following:
(i) obtaining alternative financing in an amount of not less than $2,000,000, or
(ii) resolution of the law suit to the benefit of the plaintiffs for an amount
not less than $2,000,000 or (iii) payment within one year of the original loan
date. All payments shall be applied first to accrued interest and the remainder,
if any, to principal.

     This Promissory Note shall be a revolving line of credit under which
Borrower may repeatedly draw and repay funds, so long as the aggregate,
outstanding principal balance at any time does not exceed the principal amount
of this Promissory Note. Disbursements under this Promissory Note shall be made
upon request from Borrower.

     If, at any time prior to the maturity of this Promissory Note, this
Promissory Note shall have a zero balance owing, this Promissory Note shall not
be deemed satisfied or terminated but shall remain in full force and effect for
future draws unless terminated upon other grounds or unless the right to future
borrowings is waived in writing by Borrower.

     Borrower may prepay all or any portion of this Promissory Note at any time
without penalty.

 



--------------------------------------------------------------------------------



 



     If a default occurs in the payment of any principal or interest when due,
Lender shall give notice to Borrower and the opportunity to cure such default
within five (5) days. If such default is not cured within such five-day period,
time being the essence hereof, then the entire unpaid balance, with interest as
aforesaid, shall, at the election of the holder hereof and without notice of
such election, become immediately due and payable in full.

     Upon default in payment of any principal or interest when due, all
outstanding principal shall bear interest at a default rate from the date when
due until paid, both before and after judgment, which default rate shall be five
(5)% over the prime lending rate of U.S. Bank per annum.

     If this Promissory Note becomes in default, Borrower agrees to pay to the
holder hereof all collection costs, including reasonable attorney fees and legal
expenses, in addition to all other sums due hereunder.

     This Promissory Note shall be governed by and construed in accordance with
the laws of the State of Colorado.

     Borrower hereby waives presentment for payment, protest, notice of protest
and of non-payment and of dishonor, and consent to extensions of time, renewal,
waivers or modifications without notice.

            Borrower:


OCEANIC EXPLORATION COMPANY
      By:   /s/ Charles N. Haas         Charles N. Haas, President             

            Lender:

NWO RESOURCES, INC.
      By:   /s/ John E. Jones         John E. Jones        Secretary Treasurer 
 

2 